The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 40.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities:
In par. [0019] reference is made to “can (or … bin) 40”, but this element is not shown in the drawings.
In par. [0020], the reference to “blades 7” should be --70--.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 8, the recitation “the blades” lacks antecedent basis;
lines 11-12, the recitation “with cutting blades hydraulic cylinders” is unclear (it will be assumed applicant intended to simply recite --cutting blades--);
line 16, “the hopper portion” lacks antecedent basis and “if” should be --of--;
and throughout lines 13-26, the recitations of what are apparently active steps of performing various functions are not understood in the context of an apparatus claim. These include “they are … mounted”, “the truck is operated”, “the … arm … grips … and dumps”, “the … unit … pushes”, “the … blades are moved … to … compact”, “once the … container is full”, “the truck is driven”, “the … blades … seal”, “the … container is unloaded”, and “an empty … container is loaded”. An apparatus is defined by what it is, not by what it does or how it operates to perform a process. While an apparatus may include functional limitations, these should be recited in such a manner as to make it clear that the apparatus is capable of or configured to perform such functions, rather than positively reciting that such functions are actually being performed by the components of the apparatus (i.e., in the manner of a method claim).
Claim 5 is similarly indefinite.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, as best understood in view of the rejection under 35 U.S.C. 112(b) as set forth above, are rejected under 35 U.S.C. 103 as being unpatentable over Ries (DE 19513684) in view of Partridge (US 3,643,824) and, optionally, Meyer (US 3,559,825).
Ries shows a side loading disposal truck (Fig. 2 embodiment) comprising:
a chassis with a cab 8 and four or more wheels attached to the chassis;
a roll off frame 3 attached to the chassis with a hydraulic ram and lever arrangement 9;
a compacting unit 1 fixedly attached to the roll off frame;
a disposal container 2 removably attached to the roll off frame and compacting unit;
a side loading arm 12 operatively attached to the compacting unit, the side loading arm having a gripping mechanism for gripping a trash can (see Fig. 2);

Absent a full translation of the reference at this time, it is not clear if Ries shows the compacting unit to include a hopper and a compacting blade arrangement having hydraulic cylinders attached to the blades. However, the examiner notes that such an arrangement is extremely common in the art, and that if a translation of the reference reveals that it does include such features, this portion of the obviousness rejection may be removed without such action being considered a new ground of rejection. Further, Ries does not appear to show the disposal container as having hydraulic cylinders with cutting blades [hydraulic cylinders].
As such, Ries does not explicitly show (note: bold typeface indicates the features not shown) that the side loading arm dumps the garbage into the hopper portion of the compacting unit; the compacting unit by way of its compacting blade arrangement pushes the trash through the hopper into the disposal container; the cutting blades of the disposal container are moved by way of the hydraulic cylinders in an up and down motion to further compact the garbage as it is moved into the interior of the container; wherein once the disposal container is at least half full, the truck is driven to a predetermined location and after the cutting blades of the disposal container seal the opening of the container, the disposal container is unloaded by removing it from the roll off frame by way of the hydraulic ram and lever arrangement and an empty disposal container is loaded on to the roll off frame by way of the hydraulic ram and lever arrangement to replace the removed container.
The examiner further notes that is extremely likely that Ries would incorporate some type of means (such as a door) to seal or close the opening in the disposal container prior to or upon removal thereof from the roll off frame.
Partridge shows a generally similar side loading disposal truck wherein a compacting unit 14 includes a hopper (not explicitly identified but clearly the upper portion thereof forms a hopper; Fig. 1) into which garbage is received, and a compacting blade arrangement 15 having hydraulic cylinder 16 attached thereto. Further, Partridge shows a disposal container 17 having hydraulic cylinder 21 with cutting blade 20. The compacting unit and disposal container have mating openings so that when they are fixedly mounted next to each other on the chassis (Fig. 2) and the truck is operated, garbage is dumped into the hopper portion of the compacting unit; the compacting unit by way of its compacting blade arrangement pushes the trash through the hopper into the disposal container; the cutting blades of the disposal container are moved by way of the hydraulic cylinders in an up and down motion to further compact the garbage as it is moved into the interior of the container (col. 3:63 to col. 4:5); and wherein once the disposal container is at least half full, the truck is driven to a 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Ries by providing the compacting unit with a hopper and a compacting blade arrangement having hydraulic cylinders attached to the blades (if not already present), and by providing the disposal container with hydraulic cylinders with cutting blades, such that the side loading arm operated to dump the garbage into the hopper portion of the compacting unit; the compacting unit operated by way of its compacting blade arrangement to push the trash through the hopper into the disposal container; the cutting blades of the disposal container were moved by way of the hydraulic cylinders in an up and down motion to further compact the garbage as it was moved into the interior of the container; and wherein after the cutting blades of the disposal container sealed the opening of the container, the disposal container was unloaded from the roll off frame, as taught by Partridge, to ensure that the garbage was packed into the disposal container in a most efficient and compact manner.
The examiner notes that while Partridge shows the compacting and cutting blade arrangements to each comprise a single blade and single hydraulic cylinder, it would have been a mere design expediency to have utilized multiple blades and cylinders for these components if desired, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

However, even if the term “cutting blade” per se was deemed to define over what is shown by Partridge (or the term was further defined to do so), the examiner notes that the general provision of cutting blades on compacting rams to assist in tearing or breaking down garbage to be disposed is well known. For example, Meyer shows a refuse collection vehicle wherein packing blade 50 includes serrated teeth 55 to cut into garbage as it is being compacted to further enhance the compaction thereof. As such, to have additionally modified the apparatus of Ries to include cutting blades on the compacting ram, as taught by Meyer, would have been a mere design expediency to further improve the garbage compaction operation.
Re claims 2 and 6, although Ries appears to show some type of unidentified cooperating structures on the container and compacting unit for removable attachment to each other, these do not appear to be ratchet chain binders. Nevertheless, it would have been an obvious choice of design for one of ordinary skill in the art to have substituted the attachment devices of the disposal container and compacting unit with ratchet chain binders, as this would merely be the simple substitution of one known type of attachment mechanism with another, the use of which in the apparatus of Ries would work equally well and would have neither required undue experimentation nor produced unexpected results.

Re claim 5, it would have been equally obvious to use the disposal truck of Ries for recyclable materials contained in recycling bins rather than garbage contained in trash cans, since there are no structural distinctions between these elements set forth in the claim. The type of material to be emptied from the cans or bins is irrelevant and merely a nominal distinction. Furthermore, depending on one’s point of view, “one man’s trash is another man’s recyclable material”, to paraphrase a common expression.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ries in view of Partridge and (optionally) Meyer, as applied to claims 1 and 5 above, and further in view of Blough (US 4,538,512).
Ries as modified does not show the disposal container to have a drip edge extending along its width to prevent spillage of trash when the container is separated from the compacting unit.
Blough shows a refuse collecting apparatus wherein a refuse container 10 can be detached from a cooperating compacting unit 12, and wherein the container includes a trough (drip edge) 72 extending along its width which prevents spillage of trash when the container is separated from the compacting unit (col. 4:13-39)
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith shows a trash collection apparatus similar to Partridge. Stragier, Schaffler, Stuart, Torimoto and both Georg references show trash collection systems with interchangeable containers but do not utilize roll off frames. Costello shows an interchangeable fluid waste container with a roll off frame. Newkirk, Klossek and Edelhoff show trash collection vehicles with cooperating compacting units and containers, but the containers remain on the vehicle. Daumer shows a refuse collection system generally similar to that of applicant but does not utilize a hydraulic ram and lever arrangement for the roll off frame

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/James Keenan/
Primary Examiner
Art Unit 3652


4/28/21